UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                                  Senior Airman CZACHERY T. RIKE
                                         United States Air Force

                                                  ACM 38593

                                                  27 May 2015

            Sentence adjudged 21 January 2014 by GCM convened at Peterson Air
            Force Base, Colorado. Military Judge: Natalie Richardson (sitting alone).

            Approved Sentence: Dishonorable discharge, confinement for 12 years, and
            reduction to E-1.

            Appellate Counsel for the Appellant: Major Isaac C. Kennen and Captain
            Travis L. Vaughan.

            Appellate Counsel for the United States: Major Jason S. Osborne and
            Gerald R. Bruce, Esquire.

                                                      Before

                               MITCHELL, WEBER, and CONTOVEROS
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The court notes that the court-martial order (CMO), dated 25 April 2014 incorrectly lists the date range for Charge
III, Specification 2. The court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38593